


Exhibit 10.12
                        
Grant
Date
Grant
Number
Units Granted
 
 
                   (the “Target Units”)
                  (the “Overachievement Units”)



Participant:
Employee ID Number:


[FORM OF]


EMC CORPORATION
Performance Restricted Stock Unit Agreement


1.    Grant of Restricted Stock Units


EMC Corporation, a Massachusetts corporation (the “Company”), hereby grants to
you (the “Participant”), on the grant date referenced above (the “Grant Date”),
a restricted stock unit award (the “Award”) with respect to the sum of the
Target Units plus the Overachievement Units of the Company’s common stock
referenced under “Units Granted” above (the “Units”). The Award is made pursuant
to and is subject to the provisions of this Performance Restricted Stock Unit
Agreement and the Company’s Amended and Restated 2003 Stock Plan, as amended
from time to time (the “Plan”). Capitalized terms used but not defined in this
Performance Restricted Stock Unit Agreement shall have the meanings ascribed to
them in the Plan. To complete this Award, please promptly accept this
Performance Restricted Stock Unit Agreement. If you fail to do so, this Award
shall be cancelled and terminated effective as of the Grant Date.


Except as otherwise provided in Section 4(b) hereof in the event of the
termination of the Participant's Service Relationship due to death or Disability
or as otherwise provided in the Change in Control Severance Agreement by and
between the Participant and the Company (the “CIC Agreement"), in order for any
Units granted pursuant to this Award to become Vested Units (as defined in
Section 3 below), both of the following conditions must be satisfied: (1) the
Company must achieve at least threshold performance of the restricted stock unit
performance goal or goals established by the Committee in respect of the
Company’s [ ] fiscal years (the “[ ] Performance Goals”) and (2) the
Participant’s Service Relationship must remain continuously in effect until such
time as the applicable service condition has been satisfied or deemed satisfied,
as set forth in Section 4 below. Upon the Committee’s determination that such
threshold performance was not achieved, this Award will be immediately
forfeited.


2.    Units


The Participant’s rights to the shares of the Company’s common stock (“Shares”)
underlying the Units are subject to the restrictions described in this
Performance Restricted Stock Unit Agreement and the Plan, in addition to such
restrictions, if any, as may be imposed by law.


3.    Forfeiture Restrictions


The Units are subject to certain forfeiture restrictions, as described below.
These restrictions are referred to in this Performance Restricted Stock Unit
Agreement as the “Forfeiture Restrictions.” The Forfeiture Restrictions lapse
with respect to Units as set forth in Section 4 below and the applicable
provisions of the Plan. To the extent Units are no longer subject to the
Forfeiture Restrictions, they are referred to in this Performance Restricted
Stock Unit Agreement as “Vested Units” and are treated as set forth in Section 5
below. Units subject to the Forfeiture Restrictions are referred to in this
Performance Restricted Stock Unit Agreement as “Unvested Units.”


No Unvested Units may be sold, assigned, transferred, pledged or otherwise
disposed of except as provided in this Performance Restricted Stock Unit
Agreement and in the Plan. Any attempt to dispose of any Units in contravention
of this Performance Restricted Stock Unit Agreement or the Plan shall be null
and void and without effect.


In the event that the Participant’s Service Relationship terminates for any
reason, except as otherwise provided in the Plan or this Performance Restricted
Stock Unit Agreement with respect to termination by reason of death or
Disability




--------------------------------------------------------------------------------




or as otherwise provided in the CIC Agreement, all Unvested Units shall be
automatically and immediately forfeited. Notwithstanding the foregoing, if the
termination of the Participant’s Service Relationship other than for death or
Disability qualifies as a “separation from service” under Section 409A of the
Internal Revenue Code of 1986, and such termination does not entitle the
Participant to vesting of the Unvested Units pursuant to the CIC Agreement, the
Company may permit the delivery of shares to continue in accordance with Section
4 below during such period, if any, that the Participant receives pay
continuation from the Company or any Subsidiary of the Company or over such
other period as the Company may determine, but in no case shall the Company
permit the delivery of shares other than in accordance with the schedule set
forth in Section 4 below, except as may otherwise be required under Section 5
hereof.


4.    Lapse of the Forfeiture Restrictions


(a)
The percentage of Unvested Units that are eligible to become Vested Units shall
be determined by the Committee based upon the achievement of the [ ] Performance
Goals. If the [ ] Performance Goals are achieved at target level, then 100% of
the Target Units shall be eligible to become Vested Units. If the [ ]
Performance Goals are achieved in excess of target level, then, in addition to
100% of the Target Units being eligible to become Vested Units, up to 100% of
the Overachievement Units shall be eligible to become Vested Units.



The Participant shall be given written notification of (i) the [ ] Performance
Goals, (ii) the method by which the Committee will determine the percentage of
Target Units and, if applicable, Overachievement Units eligible to become Vested
Units based on the level of achievement of the [ ] Performance Goals, and (iii)
the percentage of Target Units and, if applicable, Overachievement Units that
are eligible to become Vested Units based upon the actual achievement of the [ ]
Performance Goals. All determinations regarding the achievement by the Company
of the [ ] Performance Goals shall be made by the Committee, in its sole
discretion, and shall be made as soon as practicable after the end of the
Company’s [ ] fiscal year, but in no event later than [ ]. Except as set forth
below with respect to a Change in Control (as defined in the CIC Agreement), no
Unvested Units shall be eligible to become Vested Units unless the Committee, in
its sole discretion, shall so determine. If a Change in Control occurs prior to
the date the Committee determines whether the [ ] Performance Goals have been
achieved, each of the [ ] Performance Goals shall be deemed to have been fully
achieved at target level, 100% of the Target Units shall become Vested Units on
[ ], and the Overachievement Units shall be automatically and immediately
forfeited. Notwithstanding the foregoing and except as otherwise provided in
Sections 3 and 4(b) hereof, none of the Target Units shall become Vested Units
on [ ] unless the Participant’s Service Relationship is continuously in effect
on that date.


(b)
On the date on which the Committee makes the determination that Unvested Units
are eligible to become Vested Units, the Forfeiture Restrictions with respect to
the percentage of the Units that the Committee determines is eligible to become
Vested Units pursuant to Section 4(a) above shall lapse and such Units shall
constitute Vested Units.



100% of the Target Units (and none of the Overachievement Units) shall become
Vested Units upon the termination of the Participant’s Service Relationship (i)
by reason of death or Disability or (ii) to the extent provided in the CIC
Agreement; provided, however, that the termination of the Participant’s Service
Relationship must constitute a “separation from service” for purposes of Section
409A of the Internal Revenue Code and the regulations promulgated thereunder
(collectively, “Section 409A”). Except as set forth in this Performance
Restricted Stock Unit Agreement, none of the Forfeiture Restrictions shall lapse
with respect to any Units on any date specified above unless the Participant’s
Service Relationship is then in effect. Section 6.6.3 of the Plan (Termination
of a Participant’s Service Relationship by Reason of Retirement) shall not apply
to this Award. Accordingly, if a Participant’s Service Relationship terminates
by reason of Retirement, Units shall be governed by Section 6.6.4 of the Plan
(Termination of a Participant’s Service Relationship for any Other Reason).


5.    Settlement of Units


If Units become Vested Units, Shares shall be issued or credited to the
Participant in respect of such Vested Units promptly, and in no case later than
within sixty (60) days of the date on which the Units become Vested Units;
provided, however, that to the extent necessary to avoid the application of an
accelerated or additional tax under Section 409A if the Units vest as a result
of the termination of the Participant’s Service Relationship, (i) the payment of
amounts otherwise due during the first six months following the Participant’s
“separation from service” shall be delayed until the end of such six month
period if the Participant is a “specified employee” (as determined under Company
policy and defined under Section 409A and the regulations thereunder) with
respect to the Company and




--------------------------------------------------------------------------------




then paid within five (5) days following the end of such period and (ii) amounts
otherwise due hereunder shall be delayed in accordance with Section 14.3(D) of
the CIC Agreement, if applicable.


6.    Dividends


The Participant shall be entitled to receive any and all dividends or other
distributions paid with respect to a number of Shares that correspond to the
number of Units held by the Participant; provided, however, that any property
distributed with respect to a Unit (the “associated unit”) acquired hereunder,
including without limitation a cash dividend or other cash distribution, a
distribution of the Company’s common stock by reason of a stock dividend, stock
split or otherwise, or a distribution of other securities with respect to an
associated unit, shall be subject to the restrictions of this Performance
Restricted Stock Unit Agreement in the same manner and for so long as the
associated unit remains subject to such restrictions, and shall be promptly
forfeited if and when the associated unit is so forfeited; and further provided,
that the Committee may require that any cash distribution with respect to the
Units be placed in escrow or that such cash be converted to additional Units
based on the fair market value of Shares as determined by the Committee.
References in this Performance Restricted Stock Unit Agreement to the Units
shall include any such restricted amounts.


7.    Taxes


The Participant acknowledges and agrees that he or she is solely responsible for
any and all taxes that may be assessed by any taxing authority in the United
States or any other jurisdiction arising in any way out of the Award, the Units
or the Shares and that neither the Company nor any Company subsidiary is liable
for any such assessments. The grant of the Award and the vesting of the Units,
the conversion of Units to Shares and the payment or crediting of dividends with
respect to the Units, may give rise to taxable income subject to withholding.
The Participant expressly acknowledges and agrees that the Company will
automatically withhold from the Shares issuable in respect of the Units such
number of Shares having a value sufficient to provide for the minimum applicable
withholding taxes required by law in connection with such grant, vesting or
payment. Notwithstanding the foregoing, if the Committee determines that under
applicable law and regulations the Company or any Company subsidiary could be
liable for the withholding of any income or social taxes with respect to the
foregoing, the Company may withhold Shares to be delivered to the Participant
unless the Participant gives such security as the Committee deems adequate to
meet the potential liability of the Company or such Company subsidiary for the
withholding of tax and agrees to augment such security from time to time in an
amount reasonably determined by the Committee to preserve the adequacy of such
security.


8.    Non-transferability of Award


The Award is not transferable by the Participant except by will or the laws of
descent and distribution.


9.    Provisions of the Plan


This Performance Restricted Stock Unit Agreement and the Award are subject to
the provisions of the Plan, a copy of which has been furnished to the
Participant herewith.


10.     Entire Agreement


This Performance Restricted Stock Unit Agreement (including the documents
referred to herein) constitutes the entire agreement with respect to the Award
and supersedes all prior agreements and understandings, whether oral or written,
between the Participant and the Company with respect to the foregoing.


Acceptance, Acknowledgment and Receipt    


By accepting this Performance Restricted Stock Unit Agreement, I, the
Participant, hereby:


•
accept and acknowledge receipt of the Award granted on the Grant Date, which has
been issued to me under the terms and conditions of the Plan;

•
acknowledge and confirm my consent to the collection, use and transfer, in
electronic or other form, of personal information about me, including, without
limitation, my name, home address and telephone number, date of birth, social
security number or other identification number, and details of all my stock
awards and Units held and transactions related thereto, by the Company and its
subsidiaries, affiliates and agents for the purpose of





--------------------------------------------------------------------------------




implementing, administering and managing my participation in the Company’s stock
plans, and further understand and agree that my personal information may be
transferred to third parties assisting in the implementation, administration and
management of the Company’s stock plans, that any recipient may be located in my
country or elsewhere, and that such recipient’s country may have different data
privacy laws and protections than my country;
•
acknowledge receipt of a copy of the Plan and the related Plan Description and
agree to be bound by the terms and conditions of this Performance Restricted
Stock Unit Agreement and the Plan (including, but not limited to, Section 6.7 -
Cancellation and Rescission of Awards), as amended from time to time;

•
understand that neither the Plan nor this Performance Restricted Stock Unit
Agreement gives me any right to any Service Relationship with the Company or any
Company subsidiary, as the case may be, and that the Award is not part of my
normal or expected compensation;

•
understand and acknowledge that the grant of the Award is expressly conditioned
on my adherence to, and agreement to the terms of, the Key Employee Agreement
with the Company; and

•
agree that the electronic acceptance of this Agreement constitutes a legally
binding acceptance of this Agreement, and that electronic acceptance of this
Agreement shall have the same force and effect as if this Agreement was
physically signed.











